                                          THE BEASLEY FIRM, LLC
                                                     ATTORNEYS AT LAW
                                                                                            NEW JERSEY OFFICE
JAMES E. BEASLEY, JR., M.D., LL.M.                                                               SUITE 100
                                                                                             1949 BERLIN ROAD
JIM.BEASLEY@BEASLEYFIRM.COM
                                                                                           CHERRY HILL, NJ 08003
215.931.2676                                                                                    856.354.0755
                                                                                             FAX: 856.673.0060




                                                   THE BEASLEY BUILDING
                                                      1125 WALNUT STREET
                                                  PHILADELPHIA, PA 19107.4997
                                                           215.592.1000
                                                           888.823.5291
                                                         FAX: 215.592.8360
                                                      WWW.BEASLEYFIRM.COM


                                                       4 January 2021

       Via ECF and electronic mail
       The Honorable Anita B. Brody
       United States District Court for Eastern District of Pennsylvania
       James A. Byrne United States Courthouse
       601 Market Street, Room 7613
       Philadelphia, Pennsylvania 19106

                           Re:       Bennett v. North Penn School District, et al.
                                     Case 2:20-cv-05841-AB

       Dear Judge Brody:

              I write on behalf of all counsel to request that Your Honor refer this matter to a
       Magistrate Judge for potential early resolution. The parties have discussed delaying the
       deadlines in an attempt to accommodate this possibility. As it stands, January 8, 2021 is the
       date that Plaintiff’s Amended Complaint or Response to the Defendants’ Motion to Dismiss is
       due. If Your Honor is amenable to this request, we were hoping (understanding the limitations
       that COVID and the holidays place on this timeframe) to receive permission to delay Plaintiff’s
       Amended Complaint or motion Response until 72 hours after the mediation has occurred.

             Please let us know if Your Honor requires anything more of us and we will
       promptly comply. Thank you very much in advance, and Happy New Year.

                                                            Respectfully submitted,

                                                            THE BEASLEY FIRM, LLC


                                                            /s/ James E. Beasley, Jr.
                                                            JAMES E. BEASLEY, JR.
       JBJ/rmd
       cc:   Justin Barbetta, Esquire
             A.J. Fluehr, Esquire
             Karl Romberger, Esquire




                                       IN LOVING MEMORY: JAMES E. BEASLEY, SR. 1926-2004
